[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               October 5, 2006
                              No. 06-10333                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 03-20585-CR-WMH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

TORREY STYLES,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 5, 2006)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Torrey Styles appeals his 180-month sentence, imposed on remand,
following his conviction under 18 U.S.C. §§ 922(g)(1) and 924(e) for possession

of a firearm by a convicted felon. Originally sentenced as an armed career criminal

to 210 months imprisonment, Styles argued on appeal that the district court erred

by (1) applying the guidelines as mandatory; (2) sentencing him under the Armed

Carreer Criminal Act (“ACCA”) where the indictment did not include his prior

felony convictions; (3) finding that his prior convictions were violent felonies

where that characterization was neither pled in the indictment nor found by the

jury; (4) concluding that it did not have the authority to depart downward under

U.S.S.G. § 5K2.11; and (5) concluding that a prior conviction for carrying a

concealed firearm was a violent felony under the ACCA.

      In United States v. Styles, 139 Fed. Appx. 249, 250 (11th Cir. 2005), we

held that Styles’ initial sentence was properly enhanced under ACCA on the basis

of prior convictions determined by the judge to be violent felonies. Id. at 250-52.

We remanded for resentencing, however, because the district court committed

statutory Booker error when it failed to recognize its authority to downward depart

under § 5K2.11. Id. at 252-53. On remand, the district court imposed a downward

variance, sentencing Styles to 180 months imprisonment.

      Styles now argues that (1) his ACCA-enhanced sentence in excess of ten

years violates the Fifth and Sixth Amendments because his three prior felony



                                          2
convictions were not charged in the indictment; (2) the ACCA enhancements to his

sentence violate the Fifth and Sixth Amendments because the indictment did not

charge and the jury did not find that his prior convictions arose out of violent

felonies; and (3) carrying a concealed firearm is not a violent felony.

      The government argues that Styles’ claims are precluded by the law of the

case doctrine. Under that doctrine, “findings of fact and conclusions of law by an

appellate court are generally binding in all subsequent proceedings in the same

case in the trial court or on a later appeal.” Id. (internal quotation marks omitted).

United States v. Bobo, 419 F.3d 1264, 1267 (11th Cir. 2005). “While the ‘law of

the case’ doctrine is not an inexorable command,” it should apply “unless the

evidence on a subsequent trial was substantially different, controlling authority has

since made a contrary decision of the law applicable to such issues, or the decision

was clearly erroneous and would work a manifest injustice.” United States v.

Escobar-Urrego, 110 F.3d 1556, 1561 (11th Cir. 1997) (quoting White v. Murtha,

377 F.2d 428, 431-32 (5th Cir.1967)).

      Upon careful consideration of the parties’ briefs and the record, we agree

with the government that the law of the case doctrine must apply here. All of the

issues presently raised by Styles were previously raised and considered in the

appeal of his prior, vacated sentence. Styles, 139 Fed. Appx. at 250-52. None of



                                           3
the exceptions to the law of the case doctrine apply here: there has been no

intervening trial; Styles relies upon authority which existed at the time of the

original appeal; and Styles does not demonstrate that the decision below was

clearly erroneous, let alone a manifest injustice. Accordingly, Styles’ sentence is

      AFFIRMED.




                                           4